Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on July 15, 2022 for patent application 16/724,891.
Status of Claims
2.	 Claims 1-20 were examined in the previous office action dated March 29, 2022. As a response to the March 29, 2022 office action, Applicant has Amendment claims 1, 11, 13, 14, 15; Added claims 21 and 22; and Cancelled claims 8 and 17.
Claims 1-7, 9-16, and 18-22 are now presented for examination in this office action.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7, 9-16, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Publication Number: 2017/0323274) in view of Lund et al. (U.S. Publication Number: 2016/0333854).
As to independent claim 1, Johnson discloses a method of determining system settings for an industrial system, the method comprising the following steps performed by a computing system (e.g., method of providing a recommendation for optimizing operations of a set of industrial assets) (see Paragraph [0022]): 
retrieving digital twin data of a digital twin of the industrial system (e.g., digital twins of the set of industrial assets are generated; digital twins include data structures representing states of each of a plurality of subsystems of the set of industrial assets) (see Paragraph [0022]); 
performing system simulations of the industrial system based on the digital twin data to explore candidate system settings for the industrial system prior to application of one of the candidate system settings to the industrial system (e.g., digital twins are analyzed with respect to simulated operating performances to determine an optimized control of operations of the industrial assets; candidate operating scenarios; candidate operating points) (see Paragraph [0022], [0038], [0039], [0081], [0102], [0093]), the system simulations being performed on an ongoing basis during commissioning and/or operation of the industrial system (e.g., ongoing simulation) (see Paragraph [0039], [0059]), wherein at least one objective or at least one constraint used in the system simulations is changed while the system simulations are being performed on an ongoing basis (e.g., multiple objectives; constraints may be imposed by a governing service contract on one or more assets comprising the engineered industrial system, including regulatory or interconnect or capital constraints) (see Paragraph [0048], [0063]); and 
providing results of the system simulations for identifying one of the candidate system settings for application to the industrial system (e.g., events are controlled to happen in future time according to triggering rules/policies that are orchestrated by the simulator and its optimization logic 154 in response to the simulated stale of physical system and its subcomponents for more than one asset and in the context of other assets) (see Paragraph [0093], [0094], [0102]).
But Johnson does not specify wherein the industrial system comprises a plurality of energy generation and/or storage devices and a plurality of control devices, wherein the digital twin is configured to mimic behavior of the plurality of energy generation and/or storage devices and behavior of the plurality of control devices.
Lund teaches wherein the industrial system comprises a plurality of energy generation and/or storage devices and a plurality of control devices, wherein the digital twin is configured to mimic behavior of the plurality of energy generation and/or storage devices and behavior of the plurality of control devices (see Lund: Figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the industrial system of Johnson by incorporating the energy generation and/or storage devices as taught by Lund because a computer-implemented method for generating a digital twin of a wind farm with multiple wind turbines (see Lund: Figure 7 and Paragraph [0083]).
As to independent claim 14, Johnson discloses a tangible storage medium having stored thereon computer-readable instruction code comprising instructions to determine system settings for an industrial system which, when executed by at least one processor of a computing system, cause the at least one processor to (e.g., method of providing a recommendation for optimizing operations of a set of industrial assets) (see Paragraph [0022]): retrieve digital twin data of a digital twin of the industrial system (e.g., digital twins of the set of industrial assets are generated; digital twins include data structures representing states of each of a plurality of subsystems of the set of industrial assets) (see Paragraph [0022]); perform system simulations of the industrial system based on the digital twin data to explore candidate system settings for the industrial system prior to application of one of the candidate system settings to the industrial system (e.g., digital twins are analyzed with respect to simulated operating performances to determine an optimized control of operations of the industrial assets; candidate operating scenarios; candidate operating points) (see Paragraph [0022], [0038], [0039], [0081], [0102], [0093]), the system simulations being performed on an ongoing basis during commissioning and/or operation of the industrial system (e.g., ongoing simulation) (see Paragraph [0039], [0059]); wherein at least one objective or at least one constraint used in the system simulations is changed while the system simulations are being performed on an ongoing basis (e.g., multiple objectives; constraints may be imposed by a governing service contract on one or more assets comprising the engineered industrial system, including regulatory or interconnect or capital constraints) (see Paragraph [0048], [0063]); and provide results of the system simulations for identifying one of the candidate system settings for application to the industrial system (e.g., events are controlled to happen in future time according to triggering rules/policies that are orchestrated by the simulator and its optimization logic 154 in response to the simulated stale of physical system and its subcomponents for more than one asset and in the context of other assets) (see Paragraph [0093], [0094], [0102]).
But Johnson does not specify wherein the industrial system comprises a plurality of energy generation and/or storage devices and a plurality of control devices, wherein the digital twin is configured to mimic behavior of the plurality of energy generation and/or storage devices and behavior of the plurality of control devices.
Lund teaches wherein the industrial system comprises a plurality of energy generation and/or storage devices and a plurality of control devices, wherein the digital twin is configured to mimic behavior of the plurality of energy generation and/or storage devices and behavior of the plurality of control devices (see Lund: Figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the industrial system of Johnson by incorporating the energy generation and/or storage devices as taught by Lund because a computer-implemented method for generating a digital twin of a wind farm with multiple wind turbines (see Lund: Figure 7 and Paragraph [0083]).
As to independent claim 15, Johnson discloses a computing system comprising at least one integrated semiconductor circuit programmed to (e.g., method of providing a recommendation for optimizing operations of a set of industrial assets) (see Paragraph [0022]): retrieve digital twin data of a digital twin of an industrial system (e.g., digital twins of the set of industrial assets are generated; digital twins include data structures representing states of each of a plurality of subsystems of the set of industrial assets) (see Paragraph [0022]); perform system simulations of the industrial system based on the digital twin data to explore candidate system settings for the industrial system prior to application of the system settings to the industrial system (e.g., digital twins are analyzed with respect to simulated operating performances to determine an optimized control of operations of the industrial assets; candidate operating scenarios; candidate operating points) (see Paragraph [0022], [0038], [0039], [0081], [0102], [0093]), wherein the system simulations are performed on an ongoing basis during commissioning and/or operation of the industrial system (e.g., ongoing simulation) (see Paragraph [0039], [0059]), wherein at least one objective or at least one constraint used in the system simulations is changed while the system simulations are being performed on an ongoing basis (e.g., multiple objectives; constraints may be imposed by a governing service contract on one or more assets comprising the engineered industrial system, including regulatory or interconnect or capital constraints) (see Paragraph [0048], [0063]); and provide results of the system simulations for identifying system settings to be applied to the industrial system (e.g., events are controlled to happen in future time according to triggering rules/policies that are orchestrated by the simulator and its optimization logic 154 in response to the simulated stale of physical system and its subcomponents for more than one asset and in the context of other assets) (see Paragraph [0093], [0094], [0102]).
But Johnson does not specify wherein the industrial system comprises a plurality of energy generation and/or storage devices and a plurality of control devices, wherein the digital twin is configured to mimic behavior of the plurality of energy generation and/or storage devices and behavior of the plurality of control devices.
Lund teaches wherein the industrial system comprises a plurality of energy generation and/or storage devices and a plurality of control devices, wherein the digital twin is configured to mimic behavior of the plurality of energy generation and/or storage devices and behavior of the plurality of control devices (see Lund: Figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the industrial system of Johnson by incorporating the energy generation and/or storage devices as taught by Lund because a computer-implemented method for generating a digital twin of a wind farm with multiple wind turbines (see Lund: Figure 7 and Paragraph [0083]).
As to dependent claim 2, the combination of Johnson and Lund teaches the method of claim 1, wherein the system simulations are performed continuously during commissioning and/or operation of the industrial system (e.g., ongoing simulation) (see Johnson: Paragraph [0039], [0059]).
As to dependent claim 3, the combination of Johnson and Lund teaches the method of claim 1, wherein the system simulations are performed in a multi-objective optimization routine that uses the digital twin data (e.g., multiple objectives) (see Johnson: Paragraph [0048]).
As to dependent claim 4, the combination of Johnson and Lund teaches the method of claim 3, further comprising receiving, at an interface, an input that alters the at least one objective and/or the at least one constraint of the multi-objective optimization, and modifying the multi-objective optimization routine in response to the input (e.g., multiple objectives; constraints may be imposed by a governing service contract on one or more assets comprising the engineered industrial system, including regulatory or interconnect or capital constraints) (see Johnson: Paragraph [0048], [0063]).
As to dependent claim 5, the combination of Johnson and Lund teaches the method of claim 1, wherein performing the system simulations comprises retrieving additional information different from the digital twin data from a source distinct from the industrial system and using the additional information in the system simulations (e.g., other factors) (see Johnson: Paragraph [0021]).
As to dependent claim 6, the combination of Johnson and Lund teaches the method of claim 5, wherein the additional information comprises weather forecast data and/or resource price data (e.g., other factors that are not within the direct control of the system owner or operator, such as the weather; the cost of fuel consumed by the system, the market price of the commodity generated by the system, the actions of a competitor, the introduction of a new technology and so on, may also effect the overall operations, reliability, produced physical benefit, and resulting profitability of the system) (see Johnson: Paragraph [0021]).
As to dependent claim 7, the combination of Johnson and Lund teaches the method of claim 1, further comprising continuously updating the digital twin to ensure consistency of the digital twin with the industrial system during operation of the industrial system (e.g., a discrete-event simulation models the provider-customer ecosystem in order to understand the impact of different operating decisions to both the provider and the customer in a consistent modeling framework and set of assumptions) (see Johnson: Paragraph [0039]).
As to dependent claim 9, the combination of Johnson and Lund teaches the method of claim 1, further comprising applying the identified one of the candidate system settings on-the-fly to the industrial system (e.g., events are controlled to happen in future time according to triggering rules/policies that are orchestrated by the simulator and its optimization logic 154 in response to the simulated stale of physical system and its subcomponents for more than one asset and in the context of other assets) (see Johnson: Paragraph [0093], [0094], [0102]).
As to dependent claim 10, the combination of Johnson and Lund teaches the method of claim 9, wherein applying the identified one of the candidate system settings comprises transferring the one of the candidate system settings identified for the digital twin to the industrial system (e.g., transfer operating performance) (see Johnson: Paragraph [0188]).
As to dependent claim 11, the combination of Johnson and Lund teaches the method of claim 9, further comprising, before the applying, validating the identified one of the candidate system settings (e.g., validated by comparing the analytical predictions) (see Johnson: Paragraph [0222]) by: generating another digital twin of the industrial system; and simulating the industrial system using the another digital twin with the identified one of the candidate system settings while the digital twin is running in parallel (e.g., each digital representation of the wind turbines) (see Lund: Paragraph [0080] and Figure 7).
As to dependent claim 12, the combination of Johnson and Lund teaches the method of claim 1, wherein the industrial system is a power grid or part of a power grid (e.g., power grid) (see Lund: Figure 4).
As to dependent claim 13, the combination of Johnson and Lund teaches the method of claim 1, wherein the industrial system is a distributed energy resource DER, or a microgrid (e.g., power grid) (see Lund: Figure 4).
As to dependent claim 16, the combination of Johnson and Lund teaches the method of claim 3, wherein information on explored solutions of the multi-objective optimization routine including information on explored candidate system settings and their impact on the multi-objective optimization are output via a user interface to allow a system operator to see an explored solution space (e.g., events are controlled to happen in future time according to triggering rules/policies that are orchestrated by the simulator and its optimization logic 154 in response to the simulated stale of physical system and its subcomponents for more than one asset and in the context of other assets) (see Johnson: Paragraph [0093], [0094], [0102]).
As to dependent claim 18, the combination of Johnson and Lund teaches the computing system of claim 15, wherein the system simulations are performed in a multi-objective optimization routine that uses the digital twin data (e.g., multiple objectives) (see Johnson: Paragraph [0048]).
As to dependent claim 19, the combination of Johnson and Lund teaches the computing system of claim 18, further comprising a user interface, wherein information on explored solutions of the multi-objective optimization routine including information on explored candidate system settings and their impact on the multi-objective optimization are output via the user interface to allow a system operator to see an explored solution space (e.g., events are controlled to happen in future time according to triggering rules/policies that are orchestrated by the simulator and its optimization logic 154 in response to the simulated stale of physical system and its subcomponents for more than one asset and in the context of other assets) (see Johnson: Paragraph [0093], [0094], [0102]).
As to dependent claim 20, the combination of Johnson and Lund teaches the computing system of claim 18, further comprising an interface to receive an input that alters the at least one objective and/or the at least one constraint of the multi-objective optimization, the computing system being programmed to modify the multi-objective optimization routine in response to the input (e.g., multiple objectives; constraints may be imposed by a governing service contract on one or more assets comprising the engineered industrial system, including regulatory or interconnect or capital constraints) (see Johnson: Paragraph [0048], [0063]).
As to dependent claim 22, the combination of Johnson and Lund teaches the computing system of claim 15, wherein the computing system is programmed to validate the identified system settings to be applied to the industrial system (e.g., validated by comparing the analytical predictions) (see Johnson: Paragraph [0222]) by: generating a copy of the digital twin; and running the copy of the digital twin with the identified system settings in parallel with the digital twin (e.g., each digital representation of the wind turbines) (see Lund: Paragraph [0080] and Figure 7).

Response to Arguments
5.	Applicant’s arguments and amendments filed July 15, 2022 have been fully considered are now moot in light of new grounds of rejections necessitated by the amendment.

Allowable Subject Matter
6. 	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Song et al. (U.S. Publication Number: 2016/0247129) teaches digital twins for energy efficient asset maintenance.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117